  Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.1 Filed 06/24/21 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

ROBERT WILHELM,                             )
                                            )
                                            )   Case No.
                    Plaintiff,              )
                                            )   COMPLAINT FOR
                                            )
       v.                                   )   VIOLATION OF THE
                                            )   FEDERAL SECURITIES LAWS
MACKINAC FINANCIAL                          )
                                            )   JURY TRIAL DEMANDED
CORPORATION, WALTER J.                      )
ASPATORE, ROBERT HARRIS                     )
                                            )
ORLEY, RANDOLPH C. PASCHKE,                 )
MARTIN A. THOMSON, PAUL D.                  )
                                            )
TOBIAS, DAVID R. STEINHARDT,                )
DENNIS B. BITTNER, JOSEPH D.                )
                                            )
GAREA, and KELLY W. GEORGE,                 )
                                            )
                    Defendants.             )
                                            )

      Plaintiff Robert Wilhelm (“Plaintiff”), upon information and belief, including an

examination and inquiry conducted by and through his counsel, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal belief, alleges the

following for his Complaint:

                            NATURE OF THE ACTION

      1.     Plaintiff brings this action against Mackinac Financial Corporation

(“Mackinac” or the “Company”) and the members of its Board of Directors (the

“Board” or the “Individual Defendants”) for their violations of Sections 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a),

78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R.
     Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.2 Filed 06/24/21 Page 2 of 15



§ 240.14a-9. By the Action, Plaintiff seeks to enjoin the vote on a proposed transaction,

pursuant to which Mackinac will be acquired by Nicolet Bankshares, Inc. (“Nicolet”)

(the “Proposed Transaction”).1

        2.     On April 12, 2021, Mackinac and Nicolet jointly announced their entry

into an Agreement and Plan of Merger dated April 12, 2021 (the “Merger Agreement”)

to sell Mackinac to Nicolet. Under the terms of the Merger Agreement, each Mackinac

stockholder will receive (a) 0.22 shares of Nicolet common stock; and (b) $4.64 in

cash, for each share of Mackinac common stock they own (the “Merger

Consideration”). 2

        3.     On June 9, 2021, Mackinac filed a Definitive Proxy Statement on

Schedule 14A with the SEC. The Proxy Statement, which recommends that Mackinac

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information both essential and critical to the decision to approve the Proposed

Transaction. Defendants authorized the issuance of the false and misleading Proxy

Statement in violation of Sections 14(a) and 20(a) of the Exchange Act.

        4.     It is imperative that the material information omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming


1 Non-party Nicolet is a Wisconsin corporation with its principal executive offices
located at 111 North Washington Street, Green Bay, Wisconsin 54301. Nicolet’s
common stock trades on the Nasdaq Global Select Market under the ticker symbol
“NCBS.”
2   The value of the Proposed Transaction is approximately $248 million.

                                           2
  Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.3 Filed 06/24/21 Page 3 of 15



stockholder vote so that they can properly exercise their corporate suffrage rights.

      5.     For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and

until the material information discussed below is disclosed to the Company’s

stockholders or, in the event the Proposed Transaction is consummated.

                            JURISDICTION AND VENUE

      6.     This Court has jurisdiction over the claims asserted herein for violations

of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

U.S.C. § 1331 (federal question jurisdiction).

      7.     This Court has jurisdiction over the defendants because each defendant is

either a corporation that conducts business in and maintains operations within this

District, or is an individual with sufficient minimum contacts with this District so as to

make the exercise of jurisdiction by this Court permissible under traditional notions of

fair play and substantial justice.

      8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and where

the evidence exists. Mackinac owns several commercial properties from which it

operates several of its retail branches in this District. Moreover, each of the Individual

Defendants, as Company officers or directors, has extensive contacts within this

                                            3
   Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.4 Filed 06/24/21 Page 4 of 15



District.

                                  THE PARTIES

       9.    Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of Mackinac.

       10.   Defendant Mackinac is a Michigan corporation with its principal

executive offices located at 130 South Cedar Street, Manistique, Michigan 49854.

Mackinac is a registered bank holding company whose principal subsidiary is mBank

(“mBank” or the “Bank”). Mackinac’s common stock trades on the Nasdaq Global

Select Market under the ticker symbol “MFNC.”

       11.   Defendant Walter J. Aspatore (“Aspatore”) is Lead Director and has been

a director of the Company since 2004.

       12.   Defendant Robert Harris Orley (“Orley”) has been a director of the

Company since 2004.

       13.   Defendant Randolph C. Paschke (“Paschke”) has been a director of the

Company since 2004.

       14.   Defendant Martin A. Thomson (“Thomson”) has been a director of the

Company since 2004.

       15.   Defendant Paul D. Tobias (“Tobias”) is Chairman and Chief Executive

Officer (“CEO”) of the Company, and has been Chairman and a director of the Bank

since December 2004.

       16.   Defendant David R. Steinhardt (“Steinhardt”) has been a director of the

                                         4
  Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.5 Filed 06/24/21 Page 5 of 15



Company since 2012.

        17.   Defendant Dennis B. Bittner (“Bittner”) has been a director of the

Company since 2001.

        18.   Defendant Joseph D. Garea (“Garea”) has been a director of the Company

since 2007.

        19.   Defendant Kelly W. George (“George”) is President of the Company,

President and CEO of the Bank, and has been a director of the Company since October

2006.

        20.   Defendants identified in paragraphs 10-18 are referred to herein as the

“Board” or the “Individual Defendants.”

                          SUBSTANTIVE ALLEGATIONS

The Proposed Transaction
        21.   On April 12, 2021, Mackinac and Nicolet issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

        GREEN BAY, Wis. and MANISTIQUE, Mich., April 12, 2021 -- Nicolet
        Bankshares, Inc. (NASDAQ: NCBS) (“Nicolet”) and Mackinac Financial
        Corporation (NASDAQ: MFNC) (“Mackinac”) today jointly announced
        the execution of a definitive merger agreement, pursuant to which Nicolet
        will acquire Mackinac and its wholly-owned banking subsidiary, mBank.

        Based on the financial results as of December 31, 2020, the combined
        company will have pro forma total assets of $6.1 billion, deposits of $5.2
        billion and loans of $3.9 billion, and Mackinac would represent
        approximately 25% of the combined company’s year-end assets.

        Mike Daniels, President and CEO of Nicolet National Bank said, “The
        acquisition of mBank is an important step in Nicolet’s planned growth.

                                            5
Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.6 Filed 06/24/21 Page 6 of 15



   This deal is not about expanded geographies but rather about the
   characteristics of the communities we will serve. Together, we will
   combine two organizations that understand the positive impact that a
   strong community bank can make. We look forward to becoming an
   integral part of the Upper Peninsula and Northern Michigan.

   We want to offer two initial thoughts when it comes to the question of
   what’s next. First, we know that scale and efficiencies matter in
   community banking today. Our customers continue to tell and show us
   that convenience no longer means a branch on every corner. Second, we
   understand that actions speak louder than words. We want the
   communities to know that we are committed to realizing the promise of
   this acquisition. After the transaction is complete, people will see a strong
   community bank focused on keeping decisions local. We will build and
   expand on mBank’s legacy of being a great steward of its communities.
   Together, we will find the best ways to serve to become the lead-local
   community bank.”

   Paul Tobias, Chairman and CEO of Mackinac said, “On behalf of our
   Board of Directors, I am pleased to announce our merger into the Nicolet
   family. We have found a strategic partner that is a true community bank
   with deep commitments to the markets we serve. The market cultures of
   our respective organizations mesh well, and the greater lending access will
   strengthen our value to current and prospective customers. This deal
   represents a fair transaction that unlocks shareholder value for us both.”

   Bob Atwell, CEO and Chairman of Nicolet said, “Nicolet always takes
   the long view when it comes to acquisitions. This deal with Mackinac
   represents a unique and sizeable opportunity to expand Nicolet’s franchise
   across a greater Northern footprint, while at the same time, being highly
   accretive to long-term shareholder value. It also opens up the possibility
   for future expansion into the state of Michigan, if and when the
   opportunity arises.”

   Kelly George, President and CEO of mBank said, “In Nicolet, we have
   found a strategic partner who shares our vision of being people-driven and
   community-centric. Together, we will continue to deliver personal and
   timely decisions through local bankers who are a part of the communities
   we serve. Maintaining and creating strong relationships will continue to
   be the value we bring to our customers.”


                                        6
Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.7 Filed 06/24/21 Page 7 of 15



   Transaction Information

   Under the terms of the merger agreement, Mackinac shareholders will
   have the right to receive 0.22 shares of Nicolet’s common stock and $4.64
   for each share of common stock of Mackinac Financial Corporation with
   total consideration to consist of approximately 80% stock and 20% cash.
   Based upon the closing price of Nicolet Bancshares common stock of
   $84.40 on April 9, 2021, the implied per share purchase price is $23.21,
   with an aggregate transaction value of approximately $248 million.

   The estimated transaction value is a 1.69 multiple of Mackinac’s tangible
   book value as of December 31, 2020 and equates to approximately 18.3x
   Mackinac’s 2020 earnings per share. Additional assumptions and metrics
   can be found in the related Investor Presentation.

   Leadership/Employee Information

   Post-merger, Paul Tobias will join the Boards of Directors of Nicolet
   Bankshares and Nicolet National Bank. All customer-facing employees of
   Mackinac are expected to stay on in the same capacity.

   Approvals and Closing Date

   The transaction has been unanimously approved by the boards of directors
   of both companies. It is subject to both Mackinac and Nicolet shareholder
   approval, regulatory approvals and other customary closing conditions
   and is expected to close in the third quarter of 2021. Upon consummation
   of the transaction, Nicolet’s existing branch at 325 W. Pine Street, Eagle
   River, WI is expected to close and consolidate with continued service out
   of the legacy mBank office at 400 E. Wall Street, Eagle River, WI.

   Advisors

   Hovde Group, LLC provided a fairness opinion to the Board of Directors
   and Bryan Cave Leighton Paisner LLP served as legal counsel to Nicolet
   in this transaction. Piper Sandler & Co. served as financial advisor and
   delivered a fairness opinion to the Board of Directors of Mackinac, and
   Honigman LLP served as Mackinac’s legal counsel.




                                       7
  Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.8 Filed 06/24/21 Page 8 of 15



The Proxy Statement Contains Material Misstatements or Omissions

      22.    Defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to Mackinac’s stockholders. The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to vote in favor of the Proposed

Transaction or seek appraisal.

      23.    Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially

misleading information concerning: (a) Mackinac’s and Nicolet’s financial projections

and the data and inputs underlying the financial valuation analyses that support the

fairness opinion provided by the Company’s financial advisor, Piper Sandler & Co.

(“Piper Sandler”); and (b) Piper Sandler’s potential conflicts of interest.

Material Omissions Concerning Mackinac’s and Nicolet’s Financial Projections
and Piper Sandler’s Financial Analyses
      24.    The Proxy Statement is materially deficient because it fails to disclose

material information relating to Mackinac’s and Nicolet’s financial projections,

including all line items underlying net income and dividends per share over the

projection period.

      25.    The Proxy Statement similarly fails, with respect to the financial

projections for Nicolet, to disclose Nicolet’s dividends per share and net income over

the projection period.



                                            8
  Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.9 Filed 06/24/21 Page 9 of 15



      26.      The Proxy Statement also describes the various valuation analyses that

Piper Sandler performed in support of its fairness opinion. That description, however,

wrongly omits key inputs and assumptions underlying these analyses. Without this

information, as described below, Mackinac’s public stockholders are precluded in their

ability to understand these analyses. As a result, stockholders cannot determine what

weight, if any, to place on Piper Sandler’s fairness opinion in determining whether to

vote in favor of the Proposed Transaction or seek appraisal.

      27.      The Proxy Statement fails to disclose the individual multiples and

financial metrics for each of the selected companies and transactions analyzed by Piper

Sandler in connection with the financial advisor’s comparable companies and

precedent transactions analyses.

      28.      With respect to Piper Sandler’s Net Present Value analysis of Mackinac,

the Proxy Statement fails to disclose: (a) the inputs and assumptions underlying the

discount rates ranging from 11.00% to 15.00%; and (b) quantification of the estimated

terminal values for Mackinac.

      29.      With respect to Piper Sandler’s Net Present Value analysis of Nicolet, the

Proxy Statement fails to disclose: (a) he inputs and assumptions underlying the

discount rates ranging from 10.00% to 14.00%; and (b) the estimated terminal values

for Nicolet.

      30.      With respect to Piper Sandler’s Pro Forma Transaction Analysis, the

Proxy Statement fails to disclose the (a) accretion to Nicolet’s estimated EPS

                                            9
 Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.10 Filed 06/24/21 Page 10 of 15



(excluding one-time transaction costs and expenses) in the years ending December 31,

2021 through December 31, 2025 and (b) dilution to Nicolet’s estimated tangible book

value per share at close.

      31.    Without such undisclosed information, Mackinac stockholders cannot

evaluate for themselves whether the financial analyses performed by Piper Sandler

were based on reliable inputs and assumptions or whether they were prepared with an

eye toward ensuring that a positive fairness opinion could be rendered in connection

with the Proposed Transaction. In other words, full disclosure of the omissions

identified above is required in order to ensure that stockholders can fully evaluate the

extent to which Piper Sandler’s opinion and analyses should factor into their decision

whether to vote in favor of the Proposed Transaction or seek appraisal.

      32.    The omission of this information renders the statements in the

“Prospective Financial Information of Mackinac,” “Prospective Financial Information

of Nicolet” and “Opinion of Mackinac’s Financial Advisor” sections of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Piper Sandler’s Potential Conflicts of Interest

      33.    The Proxy Statement omits material information regarding potential

conflicts of interest of Piper Sandler, including how much of Piper Sandler’s

compensation is contingent upon the consummation of the Proposed Transaction.

      34.    Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the

                                          10
 Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.11 Filed 06/24/21 Page 11 of 15



evaluation, exploration, selection, and implementation of strategic alternatives.

      35.    The omission of this material information renders the statements in the

“Opinion of Mackinac’s Financial Advisor” section of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

      36.    The Individual Defendants were aware of their duty to disclose this

information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material

information prior to the stockholder vote on the Proposed Transaction, Plaintiff and

Mackinac’s public stockholders will be unable to make a sufficiently informed decision

whether to vote in favor of the Proposed Transaction or seek appraisal and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.

                                CLAIMS FOR RELIEF

                                        COUNT I

       Claims Against All Defendants for Violations of Section 14(a) of the
            Exchange Act and Rule 14a-9 Promulgated Thereunder
      37.    Plaintiff repeats all previous allegations as if set forth in full.

      38.    During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they were

made, not misleading in violation of Section 14(a) of the Exchange Act and SEC Rule

14a-9 promulgated thereunder.


                                            11
 Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.12 Filed 06/24/21 Page 12 of 15



      39.     By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by the

defendants.    It misrepresented and/or omitted material facts, including material

information about the Company’s and Nicolet’s financial projections, the data and

inputs underlying the financial valuation analyses that support the fairness opinion

provided by Piper Sandler, and Piper Sandler’s potential conflicts of interest. The

defendants were at least negligent in filing the Proxy Statement with these materially

false and misleading statements.

      40.     The omissions and false and misleading statements in the Proxy Statement

are material in that a reasonable stockholder would consider them important in deciding

how to vote on the Proposed Transaction.

      41.     By reason of the foregoing, the defendants have violated Section 14(a) of

the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      42.     Because of the false and misleading statements in the Proxy Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.




                                           12
 Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.13 Filed 06/24/21 Page 13 of 15



                                       COUNT II

            Claims Against the Individual Defendants for Violations of
                       Section 20(a) of the Exchange Act

      43.    Plaintiff repeats all previous allegations as if set forth in full.

      44.    The Individual Defendants acted as controlling persons of Mackinac

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their positions as officers and/or directors of Mackinac, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Proxy Statement filed with the SEC, they had the power to

influence and control and did influence and control, directly or indirectly, the decision-

making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading.

      45.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability

to prevent the issuance of the statements or cause the statements to be corrected.

      46.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed

to have had the power to control or influence the particular transactions giving rise to

the securities violations as alleged herein, and exercised the same.               The Proxy

Statement at issue contains the unanimous recommendation of each of the Individual


                                            13
 Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.14 Filed 06/24/21 Page 14 of 15



Defendants to approve the Proposed Transaction. They were, thus, directly involved

in the making of the Proxy Statement.

      47.    In addition, as the Proxy Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Proxy Statement purports to describe the

various issues and information that they reviewed and considered—descriptions the

Company directors had input into.

      48.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      49.    As set forth above, the Individual Defendants had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a)

and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as alleged

herein. By virtue of their positions as controlling persons, these defendants are liable

pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

defendants’ conduct, Mackinac’s stockholders will be irreparably harmed.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of Mackinac, and against

defendants, as follows:

             A.    Preliminarily and permanently enjoining defendants and all persons

acting in concert with them from proceeding with, consummating, or closing the

                                          14
 Case 2:21-cv-11498-DML-EAS ECF No. 1, PageID.15 Filed 06/24/21 Page 15 of 15



Proposed Transaction and any vote on the Proposed Transaction, unless and until

defendants disclose and disseminate the material information identified above to

Mackinac stockholders;

              B.   In the event defendants consummate the Proposed Transaction,

rescinding it and setting it aside or awarding rescissory damages to Plaintiff;

              C.   Declaring that defendants violated Sections 14(a) and/or 20(a) of

the Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

              D.   Awarding Plaintiff the costs of this action, including reasonable

allowance for Plaintiff’s attorneys’ and experts’ fees; and

              E.   Granting such other and further relief as this Court may deem just

and proper.

                                  JURY DEMAND

      Plaintiff demands a trial by jury.

 Dated: June 24, 2021                           WEISSLAW LLP


                                           By /s/ Richard A. Acocelli
                                              Richard A. Acocelli
                                              1500 Broadway, 16th Floor
 OF COUNSEL:                                  New York, New York 10036
                                              Tel: (212) 682-3025
 LONG LAW, LLC                                Fax: (212) 682-3010
 Brian D. Long                                Email: racocelli@weisslawllp.com
 3828 Kennett Pike, Suite 208
 Wilmington, DE 19808                           Attorneys for Plaintiff
 Tel: (302) 729-9100
 Email: bdlong@longlawde.com


                                           15
